            Case 1:20-cv-00275-RP Document 15 Filed 07/13/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

    DONNA LANGAN,                                       §
    TERESA DE BARBARAC, and                             §
    ALEXANDRA CARSON                                    §
                                          Plaintiffs,   §
                                                        §         Cause No. 1:20-cv-275
    v.                                                  §
                                                        §
    GREG ABBOTT, in his Official Capacity as            §
    Governor of Texas; and                              §
    KEN PAXTON, in his Official Capacity as             §
    Attorney General of Texas                           §
                                 Defendants.            §

                     RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
                          PLAINTIFFS’ AMENDED COMPLAINT
TO THE HONORABLE U.S. DISTRICT COURT JUDGE:
         Plaintiffs Donna Langan, Teresa de Barbarac, and Alexandra Carson offer this response to

Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint (Docket Entry 11).

         The main disagreement between the parties is whether Attorney General Paxton has

satisfied the final element necessary to be subject to the Ex parte Young doctrine (i.e. whether there

is sufficient enforcement of the challenged statute).1 This disagreement should be resolved in

Plaintiffs’ favor.

         Separately but similarly, Defendants’ challenge to Plaintiffs’ standing is not viable – if a

Defendant has engage in sufficient activity to be subject to the Ex parte Young doctrine, then he

or she has invariably created a case or controversy sufficient for standing.




1
  Defendants’ motion says: “Specifically, Plaintiffs’ claims against Defendants are barred by immunity
under the Eleventh Amendment because Defendants lack sufficient connection to the enforcement of the
statute at issue to trigger the Ex parte Young exception. Additionally, and for similar reasons, Plaintiffs lack
standing to pursue their claims against Defendants.” (D.E. 11, p. 1)
           Case 1:20-cv-00275-RP Document 15 Filed 07/13/20 Page 2 of 7




                                       LEGAL STANDARD

       Defendants brought their motion pursuant to Federal Rule of Civil Procedure 12(b)(1),

which may be resolved in part by a “complaint supplemented by undisputed facts evidenced in the

record.” Campos v. United States, 888 F.3d 724, 729 (5th Cir. 2018). Therefore, Plaintiffs

incorporate by reference the facts asserted in Plaintiffs’ First Amended Complaint and its attached

appendix. (Docket Entry 10 and 10-1).

                                           ARGUMENT

A. Attorney General Paxton is subject to suit in this matter under the Ex parte Young
   doctrine

       Plaintiffs agree the Eleventh Amendment generally protects government officials from

lawsuits filed against them in their official capacities, unless an exception applies. Plaintiffs agree

they are relying on the Ex parte Young doctrine as their exception to Eleventh Amendment

Immunity. City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019). Plaintiffs agree that in order

to apply the Ex Parte Young doctrine against a particular defendant, such as Attorney General

Paxton, they must show “the state official, ‘by virtue of his office,’ [has] ‘some connection with

the enforcement of the [challenged] act.’” Id.

       The allegations in the Complaint show Attorney General Paxton has sufficient connection

to the enforcement of the statute at issue to trigger the Ex parte Young exception, having previously

intervened in local judicial pronouncements regarding same-sex marriage and having articulated

robust transphobic legal positions, including intimidating the Fort Worth ISD board of trustees in

a letter that challenged the legality of the district’s policy on transgender students and bathrooms,

and joining several states in an amicus brief challenging [what Paxton characterized as] the U.S.

Department of Education’s “agenda to redefine what it means to be female and male.” (D.E. 10,

para 56-66)



                                                  2
            Case 1:20-cv-00275-RP Document 15 Filed 07/13/20 Page 3 of 7




        1. Attorney General Paxton is a proper defendant for this lawsuit

        The first step for discerning “whether the plaintiff has named the proper defendant or

defendants” is to determine whether “a state actor or agency is statutorily tasked with enforcing

the challenged statute,” and if so, whether “a different official is the named defendant.” Id. at 998.2

In this case, no state actor or agency is statutorily tasked with enforcing the challenged law.3

        “Where no state official or agency is named in the statute in question, we consider whether

the state official [being sued] actually has the authority to enforce the challenged law.” Id.

Defendants have not denied (and we expect will concede) that Texas Attorney General Paxton has

authority to bring suit to enforce Texas Family Code 45.103. Therefore, the Attorney General is a

properly named defendant for this case. Id.

        2. Attorney General Paxton has engaged in “sufficient enforcement actions” with
           regard to the challenged statute

        The Court must next “…decide whether the official in question has a ‘sufficient connection

[to] the enforcement’ of the challenged act.” Id. The Fifth Circuit in City of Austin explained:

“Panels in this circuit have defined ‘enforcement’ as ‘typically involv[ing] compulsion or

constraint.’” Id. at 1000. In that opinion, the Circuit cited prior case law that ruled the Attorney




2
  Defendants cite Morris v. Livingston in their brief, but it is distinguishable, because it dealt with a statute
tasking a state agency (the Texas Department of Criminal Justice) with enforcing the challenged law and
not the named defendant (the Governor). Morris v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014); see City
of Austin, 943 F.3d at 998.
3
 Defendants argue that “…while [Texas Family Code] 45.103 may not explicitly confer the responsibility
of enforcement on members of the judiciary, it clearly contemplates a judge’s role in the statute’s
administration…. [t]herefore, under Morris, it is appropriate to infer that the judiciary is statutorily tasks
with enforcement, thus ending our Ex parte Young analysis.” (D.E. 11, at 5).
         That interpretation of case law cannot be correct because it leads to an absurd result. Courts are the
final actor enforcing every law; if that meant they were considered entities “statutorily tasked with enforcing
the challenged law” within the meaning of the Ex parte Young doctrine, then all lawsuits challenging laws
whose enforcement was not specifically assigned to another office or department could only be
affirmatively challenged by lawsuits against the judiciary.
                                                       3
           Case 1:20-cv-00275-RP Document 15 Filed 07/13/20 Page 4 of 7




General had engaged in sufficient compulsion or constrain to become subject to Ex parte Young

by sending demand letters to a defendant.4

        In contrast, the Circuit then concluded that the plaintiff in City of Austin had failed to make

the same showing of compulsion or constraint:

        Here, the City has made no such showing with respect to the Attorney General’s
        enforcement of § 250.007. Namely, none of the cases the City cites to demonstrate
        the Attorney General’s “habit” of intervening in suits involving municipal
        ordinances to “enforce the supremacy of state law” have any overlapping facts with
        this case or are even remotely related to the Ordinance. …[T]hat he has chosen to
        intervene to defend different statutes under different circumstances does not show
        that he is likely to do the same here.

Specifically, the City’s brief (arguing the Attorney General had a “habit” of intervening in suits

involving municipal ordinances) cited some of the Attorney General’s previous lawsuits

challenging Austin municipal ordinances related to immigration enforcement, short-term rentals,

and paid sick leave.5




4
     “Likewise, in NiGen Biotech, L.L.C. v. Paxton, this court considered whether Ex parte Young could
     apply to Attorney General Paxton where he continuously refused to justify numerous “threatening
     letters” from his office to a manufacturer and distributor of dietary supplements and its retailers
     alleging that the manufacturer’s packaging was in violation of the Texas Deceptive Trade Practices
     Act (“DTPA”). 804 F.3d at 392−95. There, the court did not explicitly examine Paxton’s “connection
     to the enforcement” of the DTPA. Id. But the fact that Paxton sent letters threatening enforcement of
     the DTPA makes it clear that he had not only the authority to enforce the DTPA, but was also
     constraining the manufacturer’s activities, in that it faced possible prosecution if it continued to make
     and distribute its products.”
City of Austin, 943 F.3d at 1001.
5
 The Fifth Circuit opinion does not identify the earlier cases the City gave as examples of the Attorney
General’s habit, but the City’s appellate brief (attached as Exhibit A) shows Texas v. Travis County, Texas,
910 F.3d 809 (5th Cir. 2018) (immigration); Zaatari, et al., v. City of Austin, et al., D-1 GN-16-002620
(Travis County District Court, Second Amended Plea in Intervention filed Aug. 24, 2017) (restrictions on
short-term rentals); and Tex. Assoc. of Bus. et al. v. City of Austin, et al., 2018 WL 6005551 (Tex.App.
—Austin, 2018) (paid sick leave).
                                                      4
            Case 1:20-cv-00275-RP Document 15 Filed 07/13/20 Page 5 of 7




       This lawsuit is distinguishable from City of Austin, because while the Attorney General

may not have previously waded into the issue of fair housing, Paxton has historically been deeply

involved in matters related to the matters at hand, giving rise to the reasonable expectation he will

continue to do so. The Attorney General past actions with regard to the legal rights of trans people

have been far more intrusive and intimidating than demand letters.

       For instance, Plaintiffs’ First Amended Complaint describes Paxton’s intervention in

Travis County probate and district court cases that had declared Texas’ law against same-sex

marriage unconstitutional. (Docket Entry 10-1, at 56-58). Paxton submitted an “Amended Petition

for Writ of Mandamus” to the Texas Supreme Court which made several representations that he

should be collaterally estopped from rejecting in this case, including:

       a.      Characterizing the Office of the Attorney General as an adverse party to the
               constitutional challenge to same-sex marriage.

       b.      Arguing the attorney general “has a justiciable interest in the case given its
               well-recognized interest in defending Texas law.”

       c.      Arguing “the attorney general’s office is charged with defending and
               enforcing [state law].”

(Docket Entry 10-1, at 59).

       When the Texas Supreme Court later dismissed the Attorney General’s Amended Petition

for Writ of Mandamus as moot (because the U.S. Supreme Court had recently made same-sex

marriage legal), Justices Willet and Devine agreed with Paxton’s characterization of the Attorney

General’s office, saying:

       a.      The attorney general has a constitutional duty to defend challenges to state
               law. In re State, 489 SW 3d 454, 456 (Tex. 2016) (Justice Willett, joined by
               Justice Devine, concurring in the dismissal of the petition for writ of
               mandamus).

       b.      “Texas law could not be clearer: The State's chief legal officer — sworn to
               ‘preserve, protect, and defend’ Texas law — should in fact be permitted to
               preserve, protect, and defend it.” Id.


                                                 5
            Case 1:20-cv-00275-RP Document 15 Filed 07/13/20 Page 6 of 7




       c.      “A law may be unfashionable. It may even be unconstitutional. But it cannot
               be undefended.” Id. at 457

       As described in the Amended Complaint, after the U.S. Supreme Court legalized same-sex

marriage, Paxton shifted gears to a transphobic agenda, including pressuring Target over its store

policies, joining multi-state lawsuits, threatening the Fort Worth school district, and championing

2017’s “Bathroom Bill.” (Docket Entry 10-1, at 62-65). These events, taken together with Paxton’s

actions in the litigation around same-sex marriage, distinguish this case from City of Austin by

showing Paxton’s interest and eagerness to intervene in the rulings of local judges such as those

in Travis County, and in enforcing statutes like Family Code 43.103 if doing so will constrain the

rights of people who are transgender.

B. Standing

       The courts recognize that “Article III standing analysis and Ex parte Young analysis

‘significantly overlap.’” City of Austin, 943 F.3d at 1002.

       [I]t may be the case that an official’s “connection to [ ] enforcement” is satisfied
       when standing has been established. That is, because it’s been determined that an
       official can act, and there’s a significant possibility that he or she will act to harm
       a plaintiff, the official has engaged in enough “compulsion or constraint” to apply
       the Young exception.
Id. Since Plaintiffs have demonstrated Defendant Paxton is engaged in enough “compulsion or

constraint” for the Ex parte Young doctrine to apply, there is necessarily a redressable harm that is

traceable to Defendant Paxton, giving rise to a case or controversy between the parties.

                                          CONCLUSION

       For these reasons, Plaintiffs ask that Defendants’ motion be denied.

DATED: July 13, 2020.




                                                 6
          Case 1:20-cv-00275-RP Document 15 Filed 07/13/20 Page 7 of 7




                                                    Respectfully submitted,

                                                    /s/ Brian McGiverin
                                                    Brian McGiverin
                                                    Texas Bar No. 24067760
                                                    brian@austincommunitylawcenter.org
                                                    Judith Bohr
                                                    Texas Bar No. 24092153
                                                    judith.bohr@austincommunitylawcenter.org

                                                    AUSTIN COMMUNITY LAW CENTER
                                                    1411 West Ave
                                                    Austin, TX 78701
                                                    Telephone: (512) 596-0226
                                                    Fax: (512) 597-0805

                                                    Moira Meltzer-Cohen
                                                    Pro Hac Vice Pending
                                                    277 Broadway, Suite 1501
                                                    New York, NY 10007
                                                    Telephone: (347) 248-6771
                                                    Fax: (929) 232.2056
                                                    mo_at_law@protonmail.com

                                                    ATTORNEYS FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing has been served on all counsel of
record who have appeared in this matter through the Electronic Case Files System of the Western
District of Texas.
                                                    /s/ Brian McGiverin
                                                    Brian McGiverin




                                                7
